Citation Nr: 0617887	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  98-08 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for insomnia, including 
consideration as claimed undiagnosed illness secondary to 
Persian Gulf War military service.

2.  Entitlement to service connection for headaches, 
including consideration as claimed undiagnosed illness 
secondary to Persian Gulf War military service.

3.  Entitlement to service connection for back pain, 
including consideration as claimed undiagnosed illness 
secondary to Persian Gulf War military service.

4.  Entitlement to service connection for pruritic rash, 
including consideration as claimed undiagnosed illness 
secondary to Persian Gulf War military service.

5.  Entitlement to a 10 percent disability evaluation for 
multiple noncompensable service-connected disabilities 
pursuant to 38 C.F.R. § 3.324.

6.  Entitlement to service connection for hiatal hernia and 
reflux disease, claimed as a gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1982 
to July 1985 and from September 1990 to April 1991.

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  

The case was previously before the Board in November 1999 and 
September 2003, when it was remanded for additional 
development. 

The issues involving service connection for insomnia and 
service connection for a gastrointestinal disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  There is no competent medical evidence of any current 
skin rash or low back disability.

3.  There is a current diagnosis of mixed headaches.  

4.  There is no objective medical evidence that the veteran 
suffers from back pain, headache, a skin rash, or any other 
current chronic disability resulting from an undiagnosed 
illness.   

5.  Service connection is in effect for asthma at a 10 
percent disability rating.  


CONCLUSIONS OF LAW

1.  An undiagnosed illness characterized by headaches, back 
pain, and skin rash was not incurred in or aggravated by 
service, nor may service incurrence of such an undiagnosed 
illness be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.317 (2005).

2.  The criteria for entitlement to a 10 percent disability 
evaluation for multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 have not been met. 38 
U.S.C.A. §§ 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.324 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in 
August 2001, June 2004, and January 2005 satisfied the duty 
to notify provisions with respect to the claims.  The 
veteran's service medical records and VA records have been 
obtained and he has been accorded VA Compensation and Pension 
examinations.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issues decided herein.  This appeal initially stems 
from an RO rating decision in February 1997, which is prior 
to the effective date of the current notice and duty to 
assist provisions.  Accordingly, the initial adjudication of 
the claims on appeal was prior to the letters which satisfied 
the current duty to notify and assist provisions.  However, 
the claim has been subsequently readjudicated in a December 
2005 Supplemental Statement of the Case.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; post-service medical 
treatment records, private medical treatment records, VA 
medical treatment records, and VA Compensation and Pension 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show with respect to his claims for service connection.  

II.  Service Connection

The veteran claims entitlement to service connection for back 
pain, headaches, and a skin rash.  He specifically claims 
that he has developed these disorders as the result of an 
undiagnosed illness secondary to his service in the Persian 
Gulf War during military service.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  This 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness, or combination of undiagnosed illnesses, 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that VA determines in 
regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome, that is defined by a cluster of 
signs or symptoms.

Presently, 38 C.F.R. § 3.317 defines the term "medically 
unexplained chronic multisymptom illness" to mean "a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained."  38 C.F.R. § 3.317(a)(ii).  VA has not 
identified any illness other than chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome as currently 
meeting this definition.  38 C.F.R. 
§ 3.317(a)(2)(i)(B)(2005).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War. 38 
C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): an undiagnosed illness; 
a medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms; 
and any diagnosed illness that VA determines.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1)(i).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to:  
fatigue, signs of symptoms involving skin, headaches, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b)(2005).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  A disability is 
considered chronic if it has existed for six months or more, 
even if exhibiting intermittent episodes of improvement and 
worsening throughout that six-month period.  38 C.F.R. § 
3.317(a)(4).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Again, the veteran claims that he has developed back pain, 
headaches, and a skin rash, as a result of an undiagnosed 
illness resulting from his Persian Gulf War military service.  
The Board notes that the veteran served on active duty from 
July 1982 to July 1985.  He then separated from service and 
entered the reserves.  He was subsequently activated for 
active military service during the Persian Gulf War for the 
period from September 1990 to April 1991.  His discharge 
document from this period of service, DD Form 214, reveals 
that he served in the Southwest Asia Theater of Operations 
from October 1990 to April 1991 as defined by 38 C.F.R. § 
3.317(d)(2).

Review of the veteran's service medical records does not 
reveal any complaints of, treatment for, or diagnoses of back 
pain, headaches, or skin rash during his first period of 
active military service in the 1980s.  The service medical 
records for the veteran's period of active service from 
September 1990 to April 1991 also fail to reveal any 
complaints of, treatment for, or diagnoses of back pain, 
headaches, or skin rash during this period of service.  In 
April 1991, separation examination of the veteran was 
conducted.  On the report of medical history the veteran 
reported having recurrent back pain, but the examining 
physician noted that no work was missed.  He did not report 
having any skin rash or recurrent headaches.  Clinical 
evaluation was normal and no abnormalities of the veteran's 
spine, skin, or neurologic system were noted by the physician 
conducting the separation examination.  

The veteran remained in the reserves after his release from 
active service in April 1991.  Service medical records dated 
in 1994 reveal that the veteran was treated for a rash on his 
back which was diagnosed as an allergic reaction.  The rash 
was treated successfully with topical medication.  The Board 
notes that this does not appear to be during a period of 
active military service.

In December 2002, VA examination of the veteran was 
conducted.  On skin examination the veteran reported having a 
rash on his back that occurred intermittently.  However, the 
examining physician noted that "no diagnosis of the rash can 
be done since the patient had no lesion on date of 
examination."  The Board also notes that there is no 
competent medical evidence showing any continued diagnosis, 
or treatment, for a rash on the veteran's back subsequent to 
the 1994 service department record.

The veteran's spine was also examined during the December 
2002 VA examination.  The veteran reported having low back 
pain which he indicated resulted from incidents during 
service in 1984 and 1991.  However, this is unsupported by 
any service medical records.  X-ray examination revealed 
"minimal lumbar spondylosis."  However, physical 
examination was completely negative for any signs or symptoms 
of disability.  The examining physician noted that there was 
"no low back pathology found today other than mild lumbar 
spondylosis."  

VA neurologic examination of the veteran was also conducted 
in December 2002.  The veteran reported having headaches 
which started approximately three months after his separation 
from service in 1991.  He reported almost daily headaches in 
the mornings which responded to medication.  Examination 
revealed no neurological deficit.  The examining physician's 
diagnosis was "chronic recurring headache, mixed type, 
migrainous and tensional.  A rebound component probably 
present."  

The preponderance of the evidence is against the veteran's 
claims for service connection for back pain, headaches, and a 
skin rash.  There is no evidence of any diagnosis or 
treatment of any of these disorders during any period of 
active service so service connection cannot be granted on a 
direct basis.  

The preponderance of the evidence is also against the 
veteran's claims for service connection pursuant to 38 C.F.R. 
§ 3.317 for back pain, headaches, and a skin rash.  With 
respect to back pain and a skin rash, there are no objective 
indications of chronic disability.  There is no objective 
evidence perceptible to an examining physician and no other, 
non-medical indicators that are capable of independent 
verification that either of these disabilities exist.  
Specifically, there is no diagnosis of any current skin rash 
or back pathology.  No diagnosis was made on VA examination, 
and there is no medical evidence which documents any signs or 
symptoms of skin rash or back pathology subsequent to the 
veteran's separation from service in 1991.  With respect to 
the veteran's claim for headaches, there is again no evidence 
of any complaints of, or treatment for headaches during 
active service.  There is also no medical evidence showing 
any treatment for headaches subsequent to service.  The 2002 
VA examination gave a firm diagnosis of mixed headaches with 
tension and migraine components.  There is no evidence 
linking the headaches to service and no evidence that the 
veteran's complaints of headaches are a sign or symptom of an 
undiagnosed illness as defined at 38 C.F.R. § 3.317.  
Accordingly, service connection for back pain, headaches, and 
a skin rash must be denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim for service connection for 
hypertension, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

III.  10 Percent Disability Evaluation Pursuant to 38 C.F.R. 
§ 3.324.

The veteran claimed entitlement to a 10 percent disability 
evaluation for multiple noncompensable service-connected 
disabilities pursuant to 38 C.F.R. § 3.324.  Whenever a 
veteran is suffering from two or more separate permanent 
service-connected disabilities of such character as clearly 
to interfere with normal employability, even though none of 
the disabilities may be of compensable degree under the 1945 
Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.

A December 2005 rating decision assigned a 10 percent 
disability rating bronchial asthma effective back to the 
initial date of claim for service connection in May 1995.  
Therefore, it is found that entitlement to a 10 percent 
rating pursuant to 38 C.F.R. § 3.324 has not been 
established.  With the award of a 10 percent disability 
rating for the veteran's service-connected asthma disorder 
the appellant no longer meets the threshold requirement for 
consideration under 38 C.F.R. § 3.324.

Under these circumstances, the appellant simply does not meet 
the basic eligibility criteria for entitlement to a 
compensable rating for multiple noncompensable service-
connected disabilities under 38 C.F.R. § 3.324.  Where, as 
here, the law, and not the evidence, is dispositive, the 
claim should be denied or the appeal terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)


ORDER

Service connection for an undiagnosed illness characterized 
by headaches, back pain and skin rash is denied.

A 10 percent evaluation based on multiple, noncompensable, 
service-connected disabilities is denied.


REMAND

A March 1999 RO rating decision denied entitlement to service 
connection for a hiatal hernia and reflux disease, claimed as 
a gastrointestinal disorder.  In April 1999, the veteran 
filed a timely Notice of Disagreement with this decision.  
However, a Statement of the Case was never issued.  The 
veteran continues to submit evidence related to a 
gastrointestinal disorder, so it is clear that he wants to 
pursue this issues.  Therefore, a Statement of the Case must 
be issued.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999) (holding that, where notice of disagreement is filed 
with claim and no statement of the case has been issued, 
Board should remand, not refer, that issue to the RO to issue 
statement of the case). 

The veteran also claims entitlement to service connection for 
insomnia as an undiagnosed illness secondary to Persian Gulf 
War military service.  A December 2002 VA psychiatric 
examination reveals a diagnosis of depressive disorder and 
indicates that the veteran's insomnia is related to the 
psychiatric disorder.  Subsequent VA treatment records reveal 
a diagnosis of post-traumatic stress disorder (PTSD).  The 
Board notes that the veteran served as a graves registration 
specialist during the Gulf War.  Accordingly, the record 
raises a claim for service connection for a psychiatric 
disorder diagnosed as either depression or PTSD.  Moreover, 
the 2002 VA examination report reveals that this issue is 
inextricably intertwined with the veteran's claim for service 
connection for insomnia, so a remand is in order to address 
this issue.  

Finally, the VA has not met the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
with respect to the issues of service connection for a 
gastrointestinal disorder or a psychiatric disorder.  
Appropriate notification to the veteran must be accomplished 
in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 for the issues of:

Entitlement to service connection for 
hiatal hernia and reflux disease, 
claimed as a gastrointestinal 
disorder.  

Entitlement to service connection for 
a psychiatric disorder variously 
diagnosed as depressive disorder and 
PTSD.  

2.  Take appropriate action, including 
issuance of a Statement of the Case 
(SOC), on the appeal initiated by the 
veteran from the rating decision which 
denied entitlement to service 
connection hiatal hernia and reflux 
disease, claimed as a gastrointestinal 
disorder.  All evidence in the claims 
file related to the veteran's claimed 
gastrointestinal disorder must be 
reviewed prior to the issuance of the 
SOC.   The veteran and his 
representative should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran 
wishes to complete an appeal from that 
determination.

3.  The veteran must be scheduled for 
an appropriate psychiatric examination.  
The reports of examination should 
include a detailed account of all 
manifestations of psychiatric pathology 
found to be present.  All necessary 
special studies or tests including 
psychological testing are to be 
accomplished.  The examiner is 
requested to indicate if any current 
psychiatric disorder is at least as 
likely as not related to the veteran's 
period of Gulf War service.  The 
examiner is also requested to indicate 
if the veteran's complaints of insomnia 
are related to any diagnosed 
psychiatric disorder.  The claims 
folder and a copy of this remand must 
be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

4.  The RO should adjudicate the 
appellant's claim for service connection 
for a psychiatric disorder and 
readjudicate the claim for service 
connection for insomnia in light of any 
additional evidence added to the claims 
folder since the Supplemental Statement of 
the Case (SSOC) issued in December 2005.  
If any benefit sought on appeal remains 
denied, a SSOC should be issued, and the 
appellant and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


